Citation Nr: 1109203	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claim.

When this case was initially before the Board in March 2007, the Board reopened the Veteran's low back disability claim and remanded it for further development.  When this case was again before the Board in December 2009, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2011 order, granted the parties' joint motion for remand, vacating the Board's December 2009 decision and remanding the case for compliance with the terms of the joint motion.
 
In September 2005, the Veteran testified at a video-conference hearing before a Veterans Law Judge; however, this judge is no longer with the Board.  Thereafter, in September 2009, the Veteran was notified that the Veterans Law Judge that conducted his September 2005 hearing was no longer with the Board and requested that the Veteran indicate whether he wished to appear at a hearing before a different Veterans Law Judge.  Significantly, however, to date, the Veteran has not responded to the Board's September 2009 letter and has not indicated that he wishes to appear at a hearing before a different Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, efforts should be made to obtain a complete copy of records related to the Veteran's Social Security Administration (SSA) disability benefits, attempts should be made to obtain a complete copy of the Veteran's recent VA and private treatment records, and the Veteran should be afforded another VA orthopedic examination of his low back disability.
 
The Veteran contends that his current low back disability is causally related to two in-service back injuries.  Specifically, the Veteran has reported that he initially injured his back in the summer of 1966 (i.e., August or September 1966) during a training exercise at Fort Gordon, when he fell approximately 17 feet while sliding down a pole.  See September 2005 Board hearing transcript and Veteran's April 2008 statement.  In this regard, the Veteran has indicated that, following the 1966 fall, he received treatment for his back at a military facility and was subsequently placed on light duty.  See September 2005 Board hearing transcript and Veteran's April 2008 statement.  Additionally, the Veteran has reported that he re-injured three discs in his back in March/May 1967 after falling from a telephone pole while installing cable in Quang Ni, Vietnam.  See May 2002 claim, September 2005 Board hearing transcript, and April 2008 statement.  In this regard, the Veteran has reported that, as a result of the 1967 fall, he lost feeling in his legs and was subsequently hospitalized at a field hospital in Nha Trang for two to three weeks, after which he convalesced at Cam Ranh Bay before returning to duty.  See September 2005 Board hearing transcript.  Moreover, he has reported that, since service, his back has since gotten progressively worse, such that it is now causing him constant pain.  See May 2002 claim and September 2005 Board hearing transcript.  The Veteran has also indicated that, following separation from service, he sought VA medical treatment for his back in Detroit in early 1970, but that copies of these records were no longer available.  See September 2005 Board hearing transcript.  Finally, the Veteran has reported that, following the two in-service back injuries, he did not have another back injury until 2004, when he was involved in a car accident.  See Veteran's statements dated in August 2003 and September 2004, and September 2005 Board hearing transcript.

A review of the Veteran's service treatment records reveals that he was treated for a "bone bruise" following a fall from a pole in October 1966, and was treated for abrasions of both arms following a fall in July 1967.  These records also show that, in June 1969, the Veteran reported having had a recurrent backache since September 1966, when he fell off a telephone pole and struck his back on a large protruding bolt, noting that such pain worsened with exercise and heavy lifting.  The doctor noted that x-rays taken of the spine at that time were negative, but went on to diagnose the Veteran with an old injury of the L4-5 interspinous ligament, reporting that although the Veteran was "okay" for separation, he should be placed on a Code G3 profile for 12 months.  Accordingly, in June 1969, the Veteran was placed on a profile for his back injury, which prevented him from having any assignments that required prolonged handling of heavy materials, overhead work, pull-ups, or push-ups.  

Post-service, the record reflects that the Veteran has been undergoing fairly consistent treatment for low back pain since November 1998, when he reported having no prior back problems and indicated that his current back pain had begun eight days earlier after performing work that involved significant bending and lifting.  At that time, the doctor diagnosed the Veteran with an acute low back strain.  In this regard, the Board notes that the Veteran's subsequent private and VA treatment records show that he has since been diagnosed with chronic low back pain secondary to degenerative changes, moderate central and lateral spine stenosis at L5-S1 related to central disc herniation, a central protrusion at L4-5 contributing to moderate stenosis, degenerative disc disease (DDD) at L4-5 and L5-S1, facet joint osteoarthritis at L5-S1, osteoporosis, degenerative changes primarily involving the lower lumbar spine, and moderate DDD at L5-S1 with narrowing, reactive sclerosis and hypertrophic changes.  

The Board acknowledges that, in September 2003, the Veteran was afforded a VA orthopedic examination, and that in a February 2004 addendum, the examiner provided the opinion that the Veteran's low back disabilities were not likely related to his in-service injuries sustained from falling off of a telephone pole.  In support of this opinion, the examiner reported that the mechanism of injury (i.e., striking a through bolt) is not likely to result in DDD or osteoarthritis of the facets.  Moreover, the examiner pointed to the fact that the Veteran had numerous contradictions in his reported history.  Significantly, however, the September 2003 examiner appears to have based his opinion on an incomplete and/or inaccurate factual history.  Specifically, in providing this opinion, the examiner failed to acknowledge or discuss the fact that, in June 1969, directly prior to separation from service, the Veteran was diagnosed with an old injury of the L4-5 interspinous ligament, for which he was placed on a 12-month profile that prevented him from having any assignments that required prolonged handling of heavy materials, overhead work, pull-ups, or push-ups.  As such, the Board finds the February 2004 opinion to be of little probative value, and accordingly, this matter must be remanded in order for the Veteran to be afforded a new VA orthopedic examination regarding the etiology of his low back disability.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Additionally, the Board notes that, in April 2008, the Veteran submitted a copy of a letter from SSA showing that he had been in receipt of SSA disability benefits since December 2006.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, as this case must be remanded for the foregoing reasons, on remand, a complete copy of any recent VA and/or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA and private treatment records on file are dated in July 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his low back disability since July 2005.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  The RO/AMC should also make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

3.  Additionally, the RO/AMC should make arrangements to obtain a complete copy of any recent treatment records regarding the Veteran's low back disability from the VA Medical Center in Jackson, Mississippi, dated from July 2005, forward.

4.  After completion of the above, schedule the Veteran for a VA spine examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back disability found to be present.  In this regard, the Board points out that the record reveals diagnoses of an acute low back strain, chronic low back pain secondary to degenerative change, moderate central and lateral spine stenosis at L5-S1 related to central disc herniation, a central protrusion at L4-5 contributing to moderate stenosis, DDD at L4-5 and L5-S1, facet joint osteoarthritis at L5-S1, osteoporosis, degenerative changes primarily involving the lower lumbar spine, and moderate DDD at L5-S1 with narrowing, reactive sclerosis, and hypertrophic changes.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and consider the Veteran's in-service treatment for a "bone bruise" following a fall from a pole in October 1966, and abrasions of both arms following a fall in July 1967; his June 1969 reports of a recurrent backache since September 1966, when he fell off a telephone pole and struck his back on a large protruding bolt; his June 1969 diagnosis of an old injury of L4-5 interspinous ligament; and the fact that, in June 1969, the Veteran was placed on a 12-month profile for his back injury, which prevented him from having any assignment that required prolonged handling of heavy materials, overhead work, pull-ups, or push-ups.  The examiner should also specifically acknowledge and consider the Veteran's reports regarding a continuity of back symptomatology (i.e., progressively worsening pain) since his in-service falls.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


